Citation Nr: 9923614	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-43 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of lymphosarcoma, to include dysphagia.  

2.  Entitlement to a rating in excess of 10 percent for 
scarring alopecia of the head and neck.  

3.  Entitlement to an increased rating for eczema, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to August 1968 
and June 1969 to February 1972.  By rating decision in July 
1981, the Buffalo, New York Regional Office (RO) granted 
service connection for eczema and assigned a 10 percent 
evaluation.  

This appeal arises from a November 1990 rating decision of 
the RO, which granted service connection for lymphosarcoma of 
the left neck and assigned a 100 percent rating effective in 
August 1988 and a noncompensable rating effective from March 
1990, and a March 1991 rating decision of the RO, which 
confirmed and continued the noncompensable evaluation for 
lymphosarcoma of the left neck.  In August 1992, the Board of 
Veterans' Appeals (Board) remanded the case to the RO for 
additional development.  

This appeal also arises from a November 1993 rating decision 
of the RO, which denied an increased rating for eczema.  In 
January 1998, the Board remanded the case to the RO for 
additional development.  In an October 1998 rating decision, 
the RO assigned a 10 percent evaluation for dysphagia, as a 
residual of lymphosarcoma of the left neck, effective from 
March 1990.  Also in the October 1998 rating decision, the RO 
granted service connection for scarring alopecia of the head 
and neck, as a residual of the radiation therapy for 
lymphosarcoma of the left neck, and assigned a 10 percent 
evaluation effective from March 1990.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection--which 
describes the present case regarding residuals of 
lymphosarcoma and scarring alopecia--and a claim for an 
increased rating of a service connected disability.  The 
issues for appellate consideration regarding residuals of 
lymphosarcoma and scarring alopecia are reflected on the 
first page of this decision in accordance with Fenderson.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service connected residuals of 
lymphosarcoma, to include dysphagia, was manifested by 
complaints of difficulty in swallowing solid foods, 
heartburn, fatigue, and dryness of the mouth and throat; the 
clinical findings reveal dysphagia of solid foods without 
odynophagia and regurgitation, heartburn, mild xerostomia, 
and mild sicca syndrome of the pharynx, which are productive 
of less than considerable impairment of health.  

3.  The veteran's service connected scarring alopecia of the 
head and neck was manifested by complaints of inability to 
grow a beard under the chin and grow hair in the back of the 
head; the clinical findings reveal some alopecia on the nape 
of the neck in an uneven but symmetric pattern and loss of 
about 1 1/2 inches of the posterior scalp margin.  The alopecia 
was not considered significantly disfiguring.  

4.  The veteran's service connected eczema was manifested by 
complaints of itchy rashes that flared once or twice a month, 
affecting various areas of the body; the clinical findings 
reveal an itchy, red, scaly rash or hyperpigmented plaques, 
measuring from 1-2 cm. to 4-6 cm., and dime- to quarter-sized 
eczematous lesions, typically located on the back and 
extremities, assessed as mild in degree.  There was no 
evidence of constant exudation, extensive lesions, or marked 
disfigurement.  


CONCLUSIONS OF LAW

1.  The veteran's residuals of lymphosarcoma, to include 
dysphagia, is not more than 10 percent disabling, according 
to regulatory criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.114, 4.117, 
Diagnostic Codes 7346, 7715 (1998).  

2.  The veteran's scarring alopecia of the head and neck is 
not more than 10 percent disabling, according to regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 
(1998).  

3.  The veteran's eczema is not more than 10 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118, Diagnostic Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In a statement received in August 1988, the veteran claimed 
entitlement to service connection for adenocarcinoma, with 
which he had recently been diagnosed.  He submitted private 
medical records dated from May to July 1988, which indicated 
an initial diagnosis of adenocarcinoma that was subsequently 
revealed through a biopsy to be diffuse histiocytic 
lymphosarcoma.  The records note that the veteran weighed 212 
1/2 pounds and that he was recommended for a course of 
chemotherapy for three months followed by local radiotherapy.

In October 1988, private medical records dated in June and 
October 1988 were received, indicating that the veteran's 
lymphosarcoma went into remission after chemotherapy.  He was 
next scheduled for radiation therapy.  In August 1990, 
additional private medical records were received, indicating 
that the veteran's radiation treatment was scheduled for 
November 1988 through February 1989.  

In a November 1990 rating decision, the RO granted service 
connection for lymphosarcoma of the left neck and assigned a 
100 percent evaluation effective from August 3, 1988 and a 
noncompensable evaluation effective from March 1990.  

In a March 1991 rating decision, the RO confirmed and 
continued the noncompensable rating for lymphosarcoma of the 
neck.  The decision was based on a November 1990 VA 
examination on which the veteran reported that he had not had 
a recurrence of the disease in his neck and no longer took 
any treatment for it.  He noted that he saw an oncologist 
every six months.  The diagnosis was lymphosarcoma, possibly 
cured and symptomless at that time.  In an April 1991 
statement, the veteran expressed his disagreement with the 
RO's decision and claimed that he should receive compensation 
for his service connected lymphosarcoma.

In June 1991, private medical records dated from May 1988 to 
November 1990 were received.  In a March 1990 letter, Dr. 
Cooper indicated that the veteran had no symptoms related to 
his prior neoplasm and that other than weight reduction he 
had no recommendations to make.  In a May 1990 letter, Dr. 
Baerwald indicated that the veteran had some swallowing 
difficulty and dry mouth but was maintaining his weight well.  
In August 1990, a chest x-ray revealed left lower lobe 
pneumonitis.  A subsequent August 1990 notation indicates 
that the veteran continued to cough and experience fatigue.  
The impression was left pneumonia.  In a September 1990 
letter, Dr. Cooper indicated that the veteran had recovered 
from pneumonia and that his weight at that time was 181 
pounds.  In a November 1990 letter, Dr. Baerwald indicated 
that the veteran complained of localized pruritus in the 
posterior and predominantly left neck.  

At a September 1991 hearing at the RO before a hearing 
officer, the veteran's representative stated that the veteran 
had residual effects from his service connected lymphosarcoma 
for which he should be compensated.  The veteran testified 
that he was unable to grow a beard under his chin; that he 
had problems swallowing and dryness in the throat; that his 
neck always itched; that he was always exhausted and could 
hardly work an eight hour day; that he felt weak all the 
time; and that he lost 60 to 70 pounds during chemotherapy, 
down from 220 pounds initially, and that he had put weight 
back on and was about 197 pounds.

In an October 1991 statement, Richard Cooper, M.D., from the 
Buffalo Medical Group, indicated that following two cycles in 
chemotherapy the veteran had gone into remission and had 
radiation therapy beginning in October 1988.  Dr. Cooper 
noted that the veteran had remained disease-free since that 
time and was last seen in September 1991, weighing 197 
pounds.  He stated that at the last visit the veteran had no 
symptoms or findings to indicate any activity of his prior 
neoplasm.  

In November 1991, medical records dated from October 1988 to 
May 1991 from Wolfgang Baerwald, M.D., were received.  A 
January 1989 letter indicates that the veteran had healed 
completely from his course of radiation therapy and that the 
residual was the usual skin darkening at the treatment port 
area.  A July 1989 letter indicates that no obvious residual 
or recurrent disease with the head and neck exam was found, 
with the veteran's mouth returning to normal moisture and his 
taste returning to normal.  A May 1991 letter indicates that 
the veteran was last seen in November 1990 without any 
evidence of recurrent lymphoma, but he was noted to be 
suffering from a new rash on the dorsum and intradigital 
space of the left hand.  

In a March 1992 letter, Dr. Cooper indicated to the veteran, 
in response to his inquiry concerning dysphagia and dry mouth 
and throat, that these were the results of his radiation 
therapy received in October and November 1988 following 
chemotherapy for lymphosarcoma of the left neck.  In a 
November 1992 letter, Dr. Cooper indicated that the veteran 
had remained disease-free since he began radiation therapy in 
October 1988 and was last seen in September 1992 with no 
residual activity of his prior neoplasm.  

In November 1992, a medical record dated from May to August 
1992 from Tat-Sum Lee, M.D., was received.  Notations in May 
1992 indicate that the veteran's weight was 213 1/2 and 214 and 
that he had complaints to include being very tired.  An 
examination revealed dermatitis on the left hand which had 
never completely gone away.  The veteran was prescribed 
topical ointment to apply to his skin lesions.

On an April 1993 VA examination of the lymphatic system, 
there was no evidence of any malignant growth or enlarged 
lymph node in the neck.  There were no radiation therapy 
scars.  The veteran's only symptom was noted to be easy 
fatigability.  The diagnosis was lymphosarcoma, localized to 
the left neck, treated in 1988 with chemotherapy and 
radiation therapy with no recurrence to date. 

On an April 1993 VA examination for the skin, the veteran 
reported that he was under the care of a family doctor for 
skin lesions, diagnosed as nummular eczema, and was using 
creams and lotions with some help but without a cure.  On 
examination, there were several small, approximately 1 cm. in 
diameter, nummular patches of eczema on the skin of his upper 
back and on the dorsum of the left hand.  The skin of the 
left sole on the dorsum of the foot was scaly.  There was 
hyperkeratotic skin on the heel.  There were no lesions 
present between the toes, and no nails were affected on the 
foot.  There were patches of eczematoid lesions of the left 
hand, especially on the index finger and on the dorsum of the 
hand.  There was no hair growing in the anterior part of the 
neck and the lower part of the scalp.  The skin in the scalp 
was slightly erythematous, with scales.  The impression was 
eczema, etiology unknown, possibly nummular dermatitis 
affecting the upper part of the back, hand, and feet; 
scarring alopecia secondary to radiation therapy treatment of 
the tumor of the neck; and seborrheic dermatitis affecting 
the scalp.

On an April 1993 VA examination for mental disorders, it was 
noted in the veteran's medical history that he had a dry 
throat and neck itching from radiation therapy and some hair 
loss.  

On a May 1995 hearing at the RO before a hearing officer, the 
veteran testified that he had trouble swallowing all the 
time; that he was always tired and his throat was dry; that 
his eczema flared once or twice a month, affecting various 
areas such as under his arms, on his back, on his ankle, in 
the groin area, in his hair, on his legs, and on his foot; 
that ever since he had cancer he has had no energy and was 
exhausted after working eight hours; and that his skin 
condition itched without any oozing.

In May 1995, additional medical records dated from March 1994 
to March 1995 from Dr. Cooper were received, indicating no 
symptoms or findings to suggest any activity of the veteran's 
prior lymphoma.  His weight was 216 pounds in March 1994, 211 
pounds in September 1994, and 118 pounds [sic] in March 1995.  

At a November 1996 hearing at the RO before a hearing 
officer, the veteran and his wife testified that the veteran 
had trouble swallowing from his cancer treatment; that his 
hair still did not grow in the back and on his chin due to 
cancer treatment; that his mouth was dry all the time; and 
that his rashes, referring to eczema, never improved.

In May 1998, additional medical records dated from February 
to November 1995 from Dr. Lee, were received.  In September 
1995, the veteran had a dry rash area on his right ankle for 
one month.  It was itchy and painful.  The diagnoses included 
tinea corporis and contact dermatitis of the right ankle.  On 
a follow-up visit in September 1995, the veteran's right 
ankle continued to be "rashy - blisters".  An examination 
revealed redness at the right ankle.  The diagnosis was 
eczema of the right ankle.  On a further follow-up visit in 
October 1995, the right ankle was not better.  An examination 
revealed the skin to be peeling.  The diagnosis was eczema of 
the right ankle.  In November 1995, a skin lesion which was 
removed from the left elbow was consistent with warty 
dyskeratoma.  

In May 1998, additional medical records dated from July 1988 
to September 1997 from Dr. Cooper were received.  In a 
September 1991 letter, Dr. Cooper indicated that the veteran 
had some post-prandial right upper quadrant cramping.  A 
March 1992 letter indicates that his skin lesions appeared to 
be psoriatic in nature.  A September 1992 letter indicates a 
fungus infection on his foot and what appears to be an id 
reaction on his hands.  A March 1993 letter indicates that 
the veteran weighed 220 pounds and had some occasional 
pruritus on his neck and a dry throat.  There was no evidence 
of recurrence of his prior lymphoma.  A September 1993 letter 
indicates that the veteran weighed 219 pounds, and a 
September 1995 letter indicates a weight of 223 pounds.  
Letters in September 1996 and September 1997 indicate that 
the veteran weighed in excess of 230 pounds and had no 
symptoms or abnormalities on examination to suggest any 
activity of his prior lymphoma.  

In June 1998, VA outpatient records dated from November 1995 
to July 1997 were received.  In November 1995, the veteran 
had a rash on his ankles and upper back.  An examination 
revealed the ankles to have a scaly rash with stasis changes 
but only slightly so on the left ankle.  The back had pimple-
like rash lesions with a slight scaly quality.  The diagnosis 
was venous stasis changes of skin on both ankles.  In 
February 1996, there was a complaint of a rash on the back 
and legs for years.  An examination revealed dry skin 
throughout and scattered round, scaly red 1-2 cm. plaques on 
the left leg and upper, mid-back.  There were two 4-6 cm. 
scaly and lichenified red plaques on the right lateral leg.  
The diagnoses were eczematous/nummular dermatitis and lichen 
simplex chronicus at the right lower leg.  In May 1996, there 
was a complaint of burning.  An examination revealed 
eczematous, scaly red patches at the lateral lower legs, left 
thigh, and mid upper back, and dry skin throughout.  The 
diagnosis was eczematous dermatitis, poor compliance with 
regimen.  In September 1996, there was a report of mild 
pruritus.  An examination revealed five excoriated papules on 
the right leg, Cayenne pepper colored 1-2 mm. nodules on both 
lower legs, and two hyperpigmented plaques on the right leg.  
The assessment was pruritus, capillaritis, and dermatitis.  
An examination in June 1997 revealed a few scattered 
erythematous papules on the legs, Cayenne pepper 
hyperpigmented areas on the legs, and no suspicious lesions.  
The assessment was nummular dermatitis.  

On a July 1998 VA examination for the skin, the veteran 
reported that a rash came and went, involving any area of the 
body but particularly his legs, back, and scalp.  He reported 
that his rash was red scaly patches that were quite itchy.  
The lesions, which were stated to be as large as a dime, were 
treated with a number of creams which reduced the itching and 
resolved the lesion, but the lesions always recurred.  On 
examination, the veteran had one small red scaly crusted 
lesion on his forehead and another on his back.  There were 
no associated systemic or nervous manifestations.  The 
diagnosis was dermatitis.  

On a July 1998 VA examination for the mouth, the veteran 
reported that after he underwent chemotherapy for 
lymphosarcoma he suffered from a constant dry mouth.  He 
stated that he constantly needed a bottle of liquid near him 
so that he could drink.  On examination, the mouth appeared 
moist and saliva was present.  There was no disfigurement or 
interference with mastication.  The lips, mouth, and throat 
were normal.  There was no clear-cut evidence for any medical 
diagnosis.

On a July 1998 VA examination for the esophagus, the veteran 
reported that after radiation for lymphosarcoma he lost his 
taste and developed problems swallowing.  He stated that he 
lost approximately 100 pounds initially.  He indicated that 
he was able to swallow liquids but had problems with solid 
food.  He usually needed to dilute his solid food with liquid 
to be able to swallow it.  The veteran also complained of 
severe throat dryness which was constantly present and 
bothersome.  He denied any epigastric pain, hematemesis, 
melena, nausea, and vomiting.  He indicated that since the 
radiation he had suffered from heartburn.  He did not 
regurgitate up any stomach contents.  On examination, the 
veteran was mildly obese and appeared to be in good health 
generally.  His nutritional status appeared to be normal.  
The abdomen was soft, nontender, and nondistended with 
positive bowel sounds.  His extremities showed no cyanosis, 
clubbing, or edema.  His mouth and throat appeared normal.  
His neck was supple and no masses were palpated.  The 
diagnosis was dysphagia, possibly due to radiation injury.  
The veteran was referred for a further consultation regarding 
swallowing study.    

On an August 1998 barium swallow study by the VA, a very 
small insignificant anterior cervical web in the cervical 
region was noted.  The veteran had difficulty with crackers 
and barium with sticking of the barium in the lower cervical 
region, which cleared with a liquid chaser.  The veteran 
indicated that this has been a long time problem following 
his radiation therapy.  The impression indicated that there 
was no evidence of narrowing or diverticula and that there 
was sticking of the solid foods in the lower cervical 
esophagus which cleared with liquids.  

On a March 1999 VA general medical examination, the veteran's 
weight was 230 pounds and stable over the previous year.  He 
had a somewhat obese body build, and his state of nutrition 
was normal.  The diagnoses included non-Hodgkin's lymphoma.  

On a March 1999 VA examination for the mouth, the veteran 
complained of dysphagia for solid foods.  It was noted that 
he did not have odynophagia.  He denied cough, wheeze, 
hemoptysis, and choking.  He had frequent heartburn, 
particularly after drinking fruit juices.  He had a chronic 
feeling of dryness in his mouth and throat.  The examiner 
noted that although the veteran had had no recurrence of his 
lymphosarcoma he continued to have problems with a dry throat 
and difficulty swallowing solid foods since treatment for 
lymphosarcoma.  He had no dysphagia for liquids or moist 
solids.  On examination, the neck was normal.  There was a 
small scar in the left anterior neck.  The oropharynx, 
nasopharynx, hypopharynx, and larynx were well-seen without 
any lesion.  The mucous membranes were slightly moist but had 
a somewhat dry appearance particularly in the nasopharyngeal 
area.  The veteran produced saliva from his major salivary 
ducts.  It was noted that the August 1998 video esophagogram 
was essentially unremarkable in all phases of swallowing, 
without stenosis or other lesions.  A suggestion of a small 
anterior cervical web was of no consequence in swallowing.  
There was some retention of crackers mixed with barium until 
water was swallowed, which produced prompt clearing.  The 
diagnoses were mild xerostomia and mild sicca syndrome of 
pharynx, secondary to radiation therapy.  The examiner noted 
that this was a common condition and complaint following 
radiation in the cervical and head and neck area.  It was not 
reversible, but did not markedly change over time.  It was 
noted that there may be some increase in symptoms with aging 
as the remaining residual salivary glands become less 
efficient.  The examiner noted that these symptoms and 
findings would appear to be secondary to the radiation 
therapy for the lymphosarcoma.  

On a March 1999 VA examination for the skin, the veteran 
complained of itchy lesions on his trunk, arms, and legs 
intermittently, which responded to topical steroids.  They 
were reportedly worse in cold weather.  On examination, there 
were approximately five small dime-sized to quarter-sized, 
nummular eczematous lesions on the upper back and both upper 
extremities.  They were faintly erythematous and slightly 
scaly.  There were no areas of exudation, secondary 
infection, or erythroderma.  There were no nummular 
eczematous lesions elsewhere.  There was some permanent 
alopecia on the nape of his neck secondary to radiation, 
which was in an uneven pattern with a loss of the posterior 
scalp margin of approximately 1 1/2 inches.  The pattern was 
symmetric and not significantly disfiguring.  There was 
seborrheic scaling in the scalp, extending onto the nasal 
labial fold and paranasal areas, which was consistent with 
seborrheic dermatitis.  The diagnoses were alopecia secondary 
to radiation, nummular eczema mild in extent, and seborrheic 
dermatitis of the face and scalp controllable with dandruff 
shampoos and topical steroids.  With regard to eczema, the 
examiner noted that there was no evidence of constant 
exudation, extensive lesions, or marked disfigurement and 
that the condition could usually be controlled with 
moisturizers and topical steroids.  Eczema tended was noted 
to be a chronic condition.  The veteran declined to have any 
photographs taken, to which the examiner concurred, noting 
that there really was no significant disfigurement on his 
skin.  

In April 1999, VA outpatient records dated from November 1995 
to October 1998 were received.  In August 1998, the veteran 
complained of dysphagia for solids since treatment for 
lymphosarcoma, with no change over time.  He denied 
hemoptysis, odynophagia, voice change, recurrence of neck 
mass, and weight loss.  There was no regurgitation of food or 
choking.  There was also a complaint of xerostomia.  The 
diagnoses were dysphagia, probably radiation induced, and 
xerostomia, radiation induced.  In October 1998, there was a 
complaint of dysphagia since radiation treatment.  It was 
noted that a barium swallow had shown no evidence of 
narrowing.  The veteran was recommended to swallow with 
liquids and clear well.  The diagnosis was dysphagia due to 
radiation treatment.  

II.  Analysis

Initially, the Board is satisfied that all relevant evidence 
has been properly developed and that no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Although a disability must be viewed in 
relation to its whole history, the present level of 
disability is of primary concern in a claim for an increased 
rating.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A.  Residuals of Lymphosarcoma, to Include Dysphagia

The veteran's residuals of lymphosarcoma, to include 
dysphagia, are rated as 10 percent in accordance with 
38 C.F.R. § 4.114, Diagnostic Code 7346, and 38 C.F.R. 
§ 4.117, Diagnostic Code 7715.  

As there is no specific diagnostic code for dysphagia, it 
must be rated under a closely related disability.  Dysphagia 
may be rated analogous to hiatal hernia.  Under Code 7346, a 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity warrants a 10 percent 
evaluation.  A hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health 
warrants a 30 percent evaluation.  A hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health, 
warrants a 60 percent evaluation.  

Under Code 7715, non-Hodgkin's lymphoma with active disease 
or during a treatment phase warrants a 100 percent 
evaluation.  It is noted that the 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of § 3.105(e) of this chapter.  If there has 
been no local recurrence or metastasis, rate on residuals.  

The veteran contends that he should receive compensation for 
his lymphosarcoma, which has been in remission since the 
completion of his chemotherapy.  He contends that he still 
suffers from the effects of his lymphosarcoma such as 
difficulty in swallowing solid foods, dryness of the mouth 
and throat, heartburn, and fatigue.  The veteran's 
lymphosarcoma of the left neck was rated at 100 percent 
initially, and then his rating was decreased effective from 
March 1990, in accordance with 38 C.F.R. § 4.117, Diagnostic 
Code 7715, because his disease went into remission and his 
treatment ended.  The veteran's 10 percent rating under Code 
7346--the most closely analogous code to rate the residuals 
(see 38 C.F.R. § 4.20)--for dysphagia, effective from March 
1990, represents the residuals of his lymphosarcoma 
treatment.  (Scarring alopecia is also recognized as a 
residual, but it is discussed further as a separately rated 
disability in the following section.)  In order to meet the 
criteria for a rating in excess of 10 percent under Code 
7346, the evidence would have to demonstrate persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  After 
reviewing the entire record, the Board concludes that the 
veteran's residuals of lymphosarcoma treatment, aside from 
scarring alopecia, are appropriately evaluated as 10 percent.  

The evidence of record shows that Dr. Baerwald noted in May 
1990 that the veteran had swallowing difficulty and dry mouth 
but was maintaining his weight well and in August 1990 that 
the veteran experienced fatigue.  These findings persisted in 
the private and VA treatment records and were echoed by the 
veteran in all of his hearings.  Dr. Cooper informed the 
veteran in March 1992 that the symptoms of dysphagia and dry 
mouth resulted from his radiation treatment.  The private 
records from Dr. Cooper also reflected that the veteran did 
not have any recurrence of his prior lymphoma.  The VA 
examination of the veteran's mouth in 1998 was normal, and 
the examiner noted that there was no disfigurement or 
interference with mastication.  There was no evidence for a 
medical diagnosis.  On another 1998 VA examination, the 
veteran was in generally good health.  There was no evidence 
of epigastric pain, hematemesis, melena, nausea, or 
regurgitation of stomach contents.  There was a complaint of 
heartburn since the radiation.  An August 1998 barium swallow 
study revealed no evidence of narrowing or diverticula, only 
that the veteran had some sticking with solid foods that 
cleared with liquid.  On an August 1998 VA outpatient record, 
he was diagnosed with xerostomia, which was noted to be 
radiation induced.  On VA examination in March 1999, the 
complaints of difficulty swallowing solid foods and dryness 
of the mouth and throat persisted.  The veteran had frequent 
heartburn.  The examination of the neck and pharynx was 
normal, and he did not have odynophagia.  The examiner 
diagnosed mild xerostomia and mild sicca syndrome of the 
pharynx that appeared to be secondary to the radiation 
therapy.  

This evidence shows that the veteran did not have a 
recurrence of lymphosarcoma but that he did have residuals 
from the radiation treatment of lymphosarcoma, to include 
dysphagia of solid foods, mild xerostomia, and mild sicca 
syndrome of the pharynx.  The latter two symptoms were not 
shown to be disfiguring, and they did not impair the function 
of mastication, thereby precluding an evaluation under 
38 C.F.R. § 4.114, Diagnostic Code 7200.  As there was no 
evidence of obstruction or stricture of the esophagus, an 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7203, is 
also not appropriate.  The most closely analogous code to 
rating the veteran's assortment of residuals is Code 7346.  
He experiences dysphagia and pyrosis, which are specifically 
listed in this code.  However, these residuals together with 
xerostomia and sicca syndrome of the pharynx do not reflect 
that the veteran's health is or has been greatly impaired 
since March 1990.  The xerostomia and sicca syndrome are 
mild, and the veteran's dysphagia is experienced only with 
solid foods without regurgitation or odynophagia.  It is also 
noted that the veteran claims fatigue as a residual of his 
radiation treatment.  This complaint was initially noted in 
clinical records in August 1990 in association with the 
treatment and diagnosis of pneumonia.  The veteran did not 
thereafter complain of fatigue on VA examinations, and the 
medical evidence of record does not show that fatigue is a 
residual of either lymphosarcoma or treatment for the 
disease.  

Overall, the veteran's disability picture does not rise to 
the level of considerable impairment of health which is 
required for a 30 percent rating under Code 7346.  
Accordingly, the Board concludes that the weight of the 
evidence is against a rating in excess of 10 percent under 
Diagnostic Code 7346 at any time since March 1990.

B.  Scarring Alopecia of the Head and Neck

The veteran's scarring alopecia of the head and neck is rated 
as 10 percent in accordance with 38 C.F.R. § 4.118, 
Diagnostic Code 7800, effective from March 1990.  Under Code 
7800, a 10 percent evaluation is warranted for disfiguring 
scars of the head, face, or neck that are moderate in degree.  
A 30 percent evaluation is warranted for disfiguring scars of 
the head, face, or neck, that are severe in degree, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles.  A 50 percent evaluation is 
warranted for disfiguring scars of the head, face, or neck 
involving complete or exceptionally repugnant deformity of 
one side of face or marked or repugnant bilateral 
disfigurement.  It is noted that when in addition to tissue 
loss and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under the code 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  

Additionally, superficial scars that are poorly nourished 
with repeated ulceration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars, 
which are tender and painful on objective demonstration, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The veteran contends that a rating in excess of 10 percent 
for his scarring alopecia is warranted.  On the VA 
examination in April 1993, the veteran was initially 

diagnosed with alopecia secondary to his radiation therapy 
for lymphosarcoma.  At that time, it was noted that he had no 
hair growing on the anterior part of his neck and the lower 
part of his scalp.  This description corroborated the 
veteran's testimony in 1991 and 1996 that he was unable to 
grow a beard under his chin and grow hair in the back due to 
cancer treatment.  Prior to that, a January 1989 treatment 
record from Dr. Baerwald noted that as a result of radiation 
therapy there was the usual skin darkening at the treatment 
port area.  A March 1993 letter from Dr. Cooper indicated 
that the veteran had some occasional pruritus on his neck.  
(It is not known whether the pruritus was attributed to the 
alopecia scarring.)  On the most recent VA examination in 
1999, some alopecia on the nape of the neck was described in 
an uneven but symmetric pattern.  The examiner indicated that 
it was not significantly disfiguring.  The veteran was also 
described as having loss of about 1 1/2 inches of the posterior 
scalp margin.  

The foregoing disability picture does not show that the 
veteran's scarring alopecia is more than moderate in degree 
from the time of his radiation therapy, in order to meet the 
criteria for a 30 percent rating under Code 7800.  Also, his 
alopecia is not manifested by tissue loss and cicatrization 
for an increased rating in accordance with the note for Code 
7800.  Finally, the veteran is already rated at the maximum 
rating provided under the other applicable codes.  
Accordingly, the Board concludes that the weight of the 
evidence is against a rating in excess of 10 percent under 
Diagnostic Code 7800 at any time since the grant of service 
connection was made effective.

C.  Eczema

The veteran's eczema is currently rated at 10 percent in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Under Code 7806, eczema, with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent evaluation.  Eczema, with exudation or 
itching constant, extensive lesions, or marked disfigurement 
warrants a 30 percent evaluation.  Eczema, with 

ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when exceptionally repugnant 
warrants a 50 percent evaluation.  

The veteran contends that his skin condition flares once or 
twice a month, affecting various areas of his body, and 
itches.  The clinical evidence of record demonstrates that 
his eczema was treated both privately and by the VA.  On 
visits to private doctors in November 1990 and May 1992, a 
rash and skin lesions on the left hand were noted.  On a VA 
examination in April 1993, the veteran's eczema affected his 
upper back (several small patches), hand (patches of lesions 
on the index finger and dorsum), and foot (scales on skin of 
the dorsum of the left sole).  He testified in 1995 that his 
arms, ankle, groin, hair, and legs were also affected by his 
skin disorder, as is evident in private treatment records 
dated from September to October 1995 and in VA outpatient 
records dated from November 1995 to June 1997.  In these 
records, the veteran's skin disorder was shown to be an 
itchy, red, scaly rash or hyperpigmented plaques, measuring 
from 1-2 cm. to 4-6 cm., typically located on the legs and 
back.  On VA examination in 1998, the veteran reported that 
creams always reduced his itching and resolved the lesions 
but that they always recurred.  The VA examiner noted no 
systemic or nervous manifestations associated with the skin 
disorder at that time.  On the most recent VA examination in 
1999, the examiner identified a total of five dime- to 
quarter-sized eczematous lesions on the back and upper 
extremities and assessed the veteran's eczema as mild in 
degree.  The examiner also stated that there was no sign of 
constant exudation, extensive lesions, or marked 
disfigurement.  

The foregoing disability picture shows that the veteran's 
service connected skin disorder was itchy and involved 
various exposed surfaces.  However, his skin disorder does 
not meet the criteria for a 30 percent rating, which requires 
constant itching, extensive lesions, or marked disfigurement.  
The treatment records and VA examinations, particularly the 
1999 examination, clearly show a disability that is more 
appropriately evaluated as 10 percent.  Therefore, the Board 
concludes that the preponderance of the evidence clearly 
weighs against the claim for an increased rating for eczema.  


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of lymphosarcoma, to include dysphagia, is denied.  

Entitlement to a rating in excess of 10 percent for scarring 
alopecia of the head and neck is denied.  

Entitlement to an increased rating for eczema is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

